Citation Nr: 0018655	
Decision Date: 07/17/00    Archive Date: 07/25/00

DOCKET NO.  98-02 414	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUE

Entitlement to an effective date earlier than November 2, 
1995, for a compensable rating for a service-connected left 
knee disability.  


REPRESENTATION

Appellant represented by:	Wisconsin Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Clifford R. Olson, Counsel


INTRODUCTION

The veteran's active military service extended from July 1987 
to July 1990 and from January 31, 1991 to February 4, 1991.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 1997 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Milwaukee, Wisconsin, which increased the rating for the 
veteran's service-connected left knee disability, from 0 to 
30 percent, effective November 2, 1995.  

In June 1999, a hearing was held before Constance B. Tobias, 
who is the Board member making this decision and who was 
designated by the Chairman to conduct that hearing, pursuant 
to 38 U.S.C.A. § 7102(b) (West Supp. 2000).  The veteran 
subsequently submitted additional evidence and has waived RO 
review.  38 C.F.R. § 20.1304 (1999).  


FINDINGS OF FACT

1.  A December 1990 rating decision granted service 
connection for minimal patellofemoral spurring of the left 
knee and assigned a non-compensable rating.  The veteran was 
notified that month and did not file a timely appeal.  

2.  The December 1990 rating decision was supported by the 
service medical records and an October 1990 VA examination 
report in which a physician expressed the opinion that no 
left knee abnormality was found on examination.  

3.  The veteran again claimed an increased rating in March 
1991.  The claim was denied by the RO and the veteran was 
notified in July 1991.  He did not appeal.  

4.  The evidence of record at the time of the July 1991 
included an examination report in which a physician stated 
there was a full range of motion without pain and no evidence 
of instability.   

5.  The veteran's October 1991 statement claimed an increased 
rating for the right knee.  It informed VA of the possibility 
of future surgery on the left knee and did not notify VA that 
he was claiming an increased rating for the left knee.  

6.  Severe left knee instability was first demonstrated on VA 
outpatient examination on June 29, 1992.  


CONCLUSION OF LAW

The criteria for an effective date of June 29, 1992, but no 
earlier, for a 30 percent rating for the service-connected 
left knee disorder have been met.  38 U.S.C.A. § 5110(b)(2) 
(West 1991); 38 C.F.R. §§ 3.155, 3.157, 3.400(o) (1999).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

A December 1990 rating decision granted service connection 
for minimal patellofemoral spurring of the left knee and 
assigned a non-compensable rating under Codes 5010 and 5257.  

Code 5010 provides that arthritis due to trauma, 
substantiated by X-ray findings, will be rated as 
degenerative arthritis.   38 C.F.R. Part 4, Code 5010 (1999).  

Degenerative arthritis established by X-ray findings will be 
rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint or joints 
involved (DC 5200 etc.).  When however, the limitation of 
motion of the specific joint or joints involved is 
noncompensable under the appropriate diagnostic codes, a 
rating of 10 percent is for application for each such major 
joint or group of minor joints affected by limitation of 
motion, to be combined, not added under diagnostic code 5003.  
Limitation of motion must be objectively confirmed by 
findings such as swelling, muscle spasm, or satisfactory 
evidence of painful motion. In the absence of limitation of 
motion, a 10 percent rating will be assigned where there is 
X-ray evidence of involvement of 2 or more major joints, or 2 
or more minor joint groups; and a 20 percent rating may be 
assigned if, there are occasional incapacitating 
exacerbations, in addition to X-ray evidence of involvement 
of 2 or more major joints or 2 or more minor joint groups.  
These 10 percent and 20 percent ratings based on X-ray 
findings, will not be combined with ratings based on 
limitation of motion.  38 C.F.R. Part 4, Code 5003 (1999).  

Code 5257 provides that other impairment of the knee, 
recurrent subluxation or lateral instability, will be rated 
as 10 percent disabling where slight, 20 percent disabling 
where moderate, and 30 percent disabling where severe.  
38 C.F.R. Part 4, Code 5257 (1999).  

The veteran did not file a timely appeal with the December 
1990 rating decision.  See 38 U.S.C.A. § 7105 (West 1991); 
38 C.F.R. § 20.1103 (1999).  

The December 1990 rating decision was supported by the 
service medical records and an October 1990 VA examination 
report in which a physician expressed the opinion that no 
left knee abnormality was found on examination.  See 
38 C.F.R. § 3.105 (1999).  

The veteran again claimed an increased rating in March 1991.  
The claim was denied by the RO and the veteran was notified 
in July 1991.  He did not appeal.  The evidence at the time 
of the July 1991 rating decision included VA orthopedic 
clinic notes for October and November 1990, which recorded 
left knee complaints but made no clear findings as to the 
left knee.  

The evidence at the time of the July 1991 rating decision 
included a January 1991 note from John P. Drawbert, M.D., in 
which it was reported that both knees had a nearly full range 
of motion with some pain on terminal flexion.  Dr. Drawbert 
also reported that testing of the ligaments showed bilateral 
Lachman tests which were quite positive and a bilateral pivot 
shift test with the right greater than the left.  There were 
bilateral McMurray's signs.  Magnetic resonance imaging 
disclosed meniscal tears in both knees.  The diagnosis was 
chronic bilateral anterior collateral ligament deficient 
knees with meniscal lesions.  At his recent hearing, the 
veteran and his representative asserted that this note should 
be used as the basis for an earlier effective date.  

In response to the clam for an increased rating, the veteran 
was examined by VA in July 1991.  The physician reported the 
left knee had no tenderness, a full range of motion without 
pain, and no evidence of instability.  There were 
degenerative changes in the posterior horn of the left medial 
meniscus.  This report was considered in the July 1991 rating 
decision which denied a compensable rating.  That is, this is 
a question of weighing evidence.  While there was evidence 
from Dr. Drawbert, there was also evidence to support the 
July 1991 denial of an increased rating.  Since there was 
evidence to support the denial and the veteran did not make a 
timely appeal, we can not now go behind the July 1991 rating 
decision to use Dr. Drawbert's January 1991 note as the basis 
of an earlier effective date.  See 38 C.F.R. §§ 3.105, 
20.1103 (1999).  

In October 1991, the veteran submitted a statement in which 
he expressed his desire to reopen his claim for his right 
knee.  He noted right knee surgery and asserted that the 10 
percent rating in effect for the right knee at that time was 
not enough.  As to the left knee, he wrote one sentence that 
in the near future he would need the same surgery on his left 
knee.  

At the recent Board hearing, it was asserted that the October 
1991 statement constitutes a claim for an increased rating 
for the left knee.  It does not.  A claim must identify the 
benefit sought.  38 C.F.R. § 3.155 (1999).  The veteran 
clearly indicated that he was seeking more compensation for 
his right knee, but as to his left knee, he merely informed 
VA of the possibility of future surgery.  He did not identify 
any symptoms which would warrant a higher rating, nor did he 
clearly request an increased rating for the left knee.  Thus, 
the October 1991 statement can not be considered a claim for 
an increased rating for the left knee.  

At the recent Board hearing, it was also argued that VA 
medical reports constituted informal claims in accordance 
with 38 C.F.R. § 3.157 (1999).  This section does not require 
the veteran to identify the report as a claim or to identify 
the benefits sought.  See Servello v. Derwinski, 3 Vet. App. 
196 (1992).  With this in mind the Board has reviewed the 
medical records in the claims folder as well as those 
recently submitted by the veteran.  

The unappealed July 1991 rating decision is final as to the 
evidence considered at that time, including Dr. Drawbert's 
January 1991 report.  38 U.S.C.A. § 5108 (West 1991).  In 
September 1991, the veteran had surgical reconstruction of 
the anterior cruciate ligament of the right knee.  There are 
extensive records pertaining to the right knee surgery which 
do not address the left knee.  A February 1992 VA outpatient 
progress record indicated that the veteran was doing well 
following his right knee surgery and would return to the 
clinic in 4 months to check the left knee.  This indicates 
that examination of the left knee would be done in the future 
and does not show that the left knee was actually examined or 
treated as required for the report to be considered a claim 
under 38 C.F.R. § 3.157 (1999).  Further, the report does not 
contain any evidence of increased disability nor does it 
provide evidence of manifestations which would warrant a 
compensable rating.  It does not raise a reasonable 
probability of entitlement to increased benefits for the left 
knee.  

A VA outpatient progress record, dated June 29, 1992, shows 
the veteran's left knee was examined.  There was no report of 
limitation of motion.  There was no effusion.  There was a 
Grade II-III Lachman's sign and a positive pivot shift sign.  
Cf. Smith v. Brown, 5 Vet. App. 335 (1993).  The impression 
was that the left knee had a deficient anterior collateral 
ligament.  

A VA outpatient progress record, dated in September 1992, 
shows the veteran's left knee was examined again.  There was 
increased laxity to varus and valgus stress.  There were 
positive anterior drawer and Lachman signs.  The impression 
was a deficient left anterior collateral ligament and it was 
recommended that reconstructive surgery be scheduled.  

The report of an August 1993 VA examination shows a range of 
left knee motion to 140 degrees as compared to 130 degrees on 
the right.  There was no mention of less movement than 
normal, more motion than normal, weakened movement, excess 
fatigability, incoordination or pain on movement.  See 
38 C.F.R. § 4.45 (1999).  On the left, there was a positive 
drawer sign and Lachman's sign.  The medial and lateral 
ligaments were intact.  The diagnosis included continued 
residuals of anterior cruciate ligament deterioration of the 
left knee.  

A VA outpatient progress record dated in November 1994 shows 
left knee motion from 0 to 120 degrees.  There was no 
effusion or patellofemoral joint pain.  The Lachman sign was 
2+ with no firm end point.  The diagnosis was an anterior 
cruciate ligament deficient left knee.  

In a clinical note dated November 2, 1995, Dr. Drawbert 
reported that his examination of the veteran disclosed a 
complete Grade III Lachman sign and a complete pivot shift 
which was demonstrably unstable.  

In January 1996, the RO received a letter from the veteran's 
attorney mentioning that there were issues including 
continuing treatment of the left knee.  In February 1996, the 
RO received a claim from the veteran's representative service 
organization for an increased rating for the left knee.  

August 1993, September 1994, October 1995, and February 1996 
rating decisions evaluated the right knee without addressing 
the left knee.  

In December 1996, Dr. Drawbert performed surgery on the left 
knee.  

On the VA examination in January 1997 it was noted that the 
veteran was still recovering from his left knee surgery.  He 
reported symptoms including pain, incoordination, easy 
fatigability, flare-ups with increased limitation of motion, 
and swelling.  Examination disclosed left knee motion was 
from 15 to 80 degrees, with complaints of pain on full 
flexion, extension and other movements.  The left knee had no 
swelling, redness, tenderness or deformity.  The drawer test 
was negative.  There was no excess mobility or instability.  

A February 1997 rating decision granted a 30 percent rating 
for the service-connected left knee disorder under Codes 
5010-5257, effective November 2, 1995.  A temporary total 
rating was granted as of the surgery and a 30 percent rating 
assigned as of February 1997.  

Review of the record shows that while there was evidence of 
left knee instability there was also contrary evidence at the 
time of the December 1990 and July 1991 rating decisions.  
Those decisions were not appealed and became final.  The next 
thing which could be considered a left knee claim is a VA 
outpatient treatment report dated June 29, 1992.  That report 
contains findings of instability which are essentially the 
same as those of Dr. Drawbert in November 1995.  
Consequently, the 30 percent rating assigned by the RO for 
the instability, effective in November 1995, should be 
effective as of the date of the VA outpatient examination on 
June 29, 1992.  

Ratings may be assigned for both instability and limitation 
of motion, if both are present.  See VAOPGCPREC 23-97 (July 
1, 1997).  In this case, there were no findings of limitation 
of left knee motion in February 1992, November 1995 or any 
time prior to the surgery.  The Board notes that following 
the surgery, the findings were of limitation of motion and 
not instability.  The evidence here shows limitation of 
motion and instability were not present at the same time, so 
an additional rating was not warranted.  


ORDER

An effective date of June 29, 1992, but no earlier, for the 
30 percent compensable rating for the service-connected left 
knee disability, is granted, subject to the law and 
regulations governing the payment of monetary awards.  



		
	CONSTANCE B. TOBIAS
	Member, Board of Veterans' Appeals



 

